 1   Young Cho
     Attorney at Law: 189870
 2   Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
 4   Fax: (562) 868-8868
     E-mail: rohlfing.office@rohlfinglaw.com
 5
     Attorneys for Plaintiff
 6   Marvin Wells
 7
 8
 9
10                        UNITED STATES DISTRICT COURT
11                       EASTERN DISTRICT OF CALIFORNIA
12
13   MARVIN WELLS,                           )   Case No.: 2:18-cv-03046-KJN
                                             )
14                Plaintiff,                 )   STIPULATION AND ORDER FOR
                                             )   THE AWARD AND PAYMENT OF
15         vs.                               )   ATTORNEY FEES AND EXPENSES
                                             )   PURSUANT TO THE EQUAL
16   ANDREW M. SAUL,                         )   ACCESS TO JUSTICE ACT, 28 U.S.C.
     Commissioner of Social Security,        )   § 2412(d) AND COSTS PURSUANT
17                                           )   TO 28 U.S.C. § 1920
                  Defendant.                 )
18                                           )
                                             )
19
20         TO THE HONORABLE KENDALL J. NEWMAN, MAGISTRATE
21   JUDGE OF THE DISTRICT COURT:
22         IT IS HEREBY STIPULATED by and between the parties through their
23   undersigned counsel, subject to the approval of the Court, that Marvin Wells be
24   awarded attorney fees and expenses in the amount of three thousand six hundred
25   dollars ($3,600.00) under the Equal Access to Justice Act (EAJA), 28 U.S.C. §
26   2412(d), and no costs under 28 U.S.C. § 1920. This amount represents
27
                                             -1-
28
 1   compensation for all legal services rendered on behalf of Plaintiff by counsel in
 2   connection with this civil action, in accordance with 28 U.S.C. §§ 1920; 2412(d).
 3          After the Court issues an order for EAJA fees to Marvin Wells, the
 4   government will consider the matter of Marvin Wells's assignment of EAJA fees to
 5   Young Cho. The retainer agreement containing the assignment is attached as
 6   exhibit 1. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2529 (2010), the ability to
 7   honor the assignment will depend on whether the fees are subject to any offset
 8   allowed under the United States Department of the Treasury's Offset
 9   Program. After the order for EAJA fees is entered, the government will determine
10   whether they are subject to any offset.
11          Fees shall be made payable to Marvin Wells, but if the Department of the
12   Treasury determines that Marvin Wells does not owe a federal debt, then the
13   government shall cause the payment of fees, expenses and costs to be made
14   directly to Law Offices of Lawrence D. Rohlfing, pursuant to the assignment
15   executed by Marvin Wells.1 Any payments made shall be delivered to Young Cho.
16          This stipulation constitutes a compromise settlement of Marvin Wells's
17   request for EAJA attorney fees, and does not constitute an admission of liability on
18   the part of Defendant under the EAJA or otherwise. Payment of the agreed amount
19   shall constitute a complete release from, and bar to, any and all claims that Marvin
20   Wells and/or Young Cho including Law Offices of Lawrence D. Rohlfing may
21   have relating to EAJA attorney fees in connection with this action.
22
23
24
25   1
      The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
26   under federal law against the recovery of EAJA fees that survives the Treasury
     Offset Program.
27
                                               -2-
28
 1           This award is without prejudice to the rights of Young Cho and/or the Law
 2   Offices of Lawrence D. Rohlfing to seek Social Security Act attorney fees under
 3   42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
 4   DATE: August 27, 2019            Respectfully submitted,
 5                                    LAW OFFICES OF LAWRENCE D. ROHLFING
 6                                         /s/ Young Cho
                                  BY: __________________
 7                                   Young Cho
                                     Attorney for plaintiff Marvin Wells
 8
 9   DATED: August 27, 2019           McGREGOR W. SCOTT
                                      United States Attorney
10
11                                          /s/ Marcelo N. Illarmo
12
                                      MARCELO N. ILLARMO
13                                    Special Assistant United States Attorney
                                      Attorneys for Defendant ANDREW M. SAUL,
14                                    Commissioner of Social Security
                                      (Per e-mail authorization)
15
16
17                                         ORDER

18           Approved and so ordered:

19   Dated: August 29, 2019

20
21
22
23   well.3046

24                             ___________________________________

25
26
27
                                              -3-
28
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
